
	
		I
		111th CONGRESS
		1st Session
		H. R. 1276
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2009
			Mr. Moore of Kansas
			 (for himself, Mr. Salazar, and
			 Mr. Cuellar) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend title II of the Social Security Act to ensure
		  that the receipts and disbursements of the Social Security trust funds are not
		  included in a unified Federal budget and to provide that Social Security
		  contributions are used to protect Social Security solvency by mandating that
		  Trust Fund monies cannot be diverted to create private
		  accounts.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Protection and Truth
			 in Budgeting Act of 2009.
		2.Exclusion of the
			 Social Security trust funds from the unified Federal budget
			(a)In
			 generalSection 201 of the Social
			 Security Act (42 U.S.C. 401) is amended by adding at the end the
			 following new subsection:
				
					(o)(1)The receipts and
				disbursements of the Federal Old-Age and Survivors Insurance Trust Fund and the
				Federal Disability Insurance Trust Fund (including taxes upon which any such
				receipts are based)—
							(A)shall not be included in the Federal
				budget baseline for any fiscal year, and
							(B)shall not be counted as new budget
				authority, outlays, receipts, or deficit or surplus for purposes of—
								(i)offsetting any tax decrease,
				or
								(ii)offsetting any spending
				increase.
								(2)Any official statement issued by the
				Office of Management and Budget or by the Congressional Budget Office of
				surplus or deficit totals of the budget of the United States Government as
				submitted by the President or of the surplus or deficit totals of the
				congressional budget, and any description of, or reference to, such totals in
				any official publication or material issued by either of such Offices, shall
				exclude the receipts and disbursements totals of the Federal Old-Age and
				Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund
				(including taxes upon which any such receipts are
				based).
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to fiscal
			 years beginning on or after October 1, 2009.
			3.Protection of
			 social security solvencyThose
			 amounts, equal to taxes imposed under sections 1401 and 3101 of the Internal
			 Revenue Code of 1986 and taxes imposed under chapter 1 of such Code to the
			 extent attributable to section 86 of such Code, which are made available to the
			 Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability
			 Insurance Trust Fund under the applicable provisions of law as in effect on the
			 date of the enactment of this Act, shall be available solely for the purposes
			 of the old-age, survivors, and disability insurance program under title II of
			 the Social Security Act, as in effect on such date, and shall not be available
			 for the establishment or funding of private accounts.
		
